Opinion by
Linn, J.,
Plaintiff, a passenger on defendant’s car, was severely beaten by the conductor. He brought suit and got a verdict. Judgment n. o. v. being refused, the transit company appealed. The assignments of error raise only one point; the sufficiency of the evidence to go to the jury. It was to the following effect: plaintiff boarded a car, paid his fare and ashed for a transfer, to which he was *67entitled bnt which the conductor denied him. On reaching his transfer point, he again asked for the transfer which was again declined. Plaintiff testified the conductor “refused to give it to me and said ‘Wait you wop, you dago’ and hit me with a black jack.” He was knocked down, carried in a patrol wagon to a hospital and after his head was stitched, was taken to a station house. From there he went home and spent three weeks in bed under treatment by a physician for the injuries received in the assault. In some essentials, the plaintiff was corroborated; the conductor himself testified he had “such a heavy trip,” he “could not fool with transfers.”
Evidence on behalf of defendant was to the effect that the conductor gave plaintiff, who “seemed intoxicated,” the transfer at the transfer point and that plaintiff then applied an insulting epithet to him and struck at him, whereupon, in self-defense, he assaulted plaintiff with a black jack; it was therefore contended that in any event the conductor’s conduct was personal and outside the implied scope of employment.
We are bound by the conclusion of the jury; with such division in the testimony, the jury has the responsibility of finding the facts; it did not accept the theory of the defense.
The rule of responsibility imposed by the relation of passenger and carrier is fully considered in Artherholt v. Erie E. Motor Co., 27 Pa. Superior Ct. 141, and Adams v. Beaver Valley Co., 41 Pa. Superior Ct. 403, with reference to the prior decisions. Whether appellant performed its duties arising out of that relation was disputed ; if believed, the evidence supported the inference that the assault was part of the transaction involving the delivery of a transfer to a passenger who was entitled to it, a duty certainly not performed as it should have been, in the light of the verdict; accordingly the court was bound to submit the evidence to the jury. No question is made about' the form of the submission.
Judgment affirmed.